Citation Nr: 1102884	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left 
inguinal hernia.

2.  Entitlement to total disability rating based on individual 
unemployability due to service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1959 to March 1961.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2009 rating 
decision of the Chicago, Illinois Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2010, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  At the hearing, the 
Veteran submitted additional evidence with a waiver of RO initial 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

At the September 2010 hearing, the Veteran testified that his 
left inguinal hernia, had increased in severity since his most 
recent (February 2009) VA examination; he specifically stated 
that the hernia had recurred.  He also testified that the hernia 
prevented him from employment.  He indicated that he could not 
lift anything heavier than a gallon of milk, and could not sit 
for prolonged periods of time because the hernia would start to 
swell.  The last VA examination was nearly two years ago; a 
contemporaneous examination is necessary.  38 C.F.R. § 3.327(a).

Additionally, the Veteran indicated that he receives VA treatment 
for the inguinal.  The most recent VA treatment records 
associated with the claims file are dated in October 2009.  
Records of his VA treatment since then are pertinent evidence in 
the matter at hand, are constructively of record, and must be 
secured.  

Because the matter of entitlement to TDIU is inextricably 
intertwined with the claim for increase, consideration of that 
matter is deferred pending resolution of the increased rating 
claim.  See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received for his 
left inguinal hernia from October 2009 to 
the present.  He must assist in this 
matter by identifying when, and at which 
VA facility, the treatment occurred.

2.	Then the RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to ascertain the current 
severity of his left inguinal hernia.  His 
claims folder must be reviewed by the 
examiner in connection with the 
examination.  The examiner should describe 
all findings in detail, specifically 
noting whether the hernia had indeed 
recurred, whether it was small or large, 
whether it was reducible, whether it was 
operable or considered inoperable, and 
whether it was well supported or not under 
ordinary conditions.  The examiner must 
also comment on the functional limitations 
stemming from the hernia, and discuss its 
impact on the Veteran's ability to work 
(specifically commenting on the Veteran's 
allegations that the hernia prevents 
lifting or any prolonged sitting).  The 
examiner must explain the rationale for 
all opinions.

3.	The RO should then readjudicate these 
claims (the TDIU claim in light of the 
determination made regarding the increased 
rating claim).  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

